Citation Nr: 0408091	
Decision Date: 03/29/04    Archive Date: 04/12/04

DOCKET NO.  97-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for degenerative disc disease (DDD) of the lumbar 
spine, prior to September 2002, and to a rating in excess of 
40 percent after September 2002.   

2.  Entitlement to an increased rating for right lumbar 
radiculopathy, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left lumbar 
radiculopathy, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for chronic sprain of 
the cervical and thoracic spine, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for DDD of the lumbosacral spine, herniated disc, 
L4-5, L5-S1, and entitlement to an increased rating for a 
disability characterized as chronic sprain of the cervical, 
thoracic, and lumbar spine, evaluated as 10 percent 
disabling.  The veteran submitted a notice of disagreement 
(NOD) in April 1996.  A substantive appeal (VA Form 1-9) was 
submitted by the veteran in May 1996, and the appeal ensued.  

In June 1998, the veteran testified at a Travel Board hearing 
at the RO.  A copy of the hearing transcript is of record.  

By rating decision of January 2003, the RO determined that 
the lumbar spine component of the veteran's spine disability 
should be separately evaluated as degenerative disc disease.  
This was made effective from March 1995, with the condition 
evaluated as 20 percent disabling effective from then and 40 
percent disabling effective from September 2002.  The RO also 
separately evaluated the neurological component of the 
veteran's lumbar disc disease with a 10 percent rating 
assigned for left radiculopathy and another 10 percent rating 
assigned fro right radiculopathy.  These 10 percent ratings 
were assigned effective from September 2002.  This was a 
complete grant for the claim for service connection that had 
been on appeal, but did not resolve the increased rating 
claim for this segment of the spine.  The United States Court 
of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, this claim is still in 
appellate status.

As for the remaining issue of entitlement to an increased 
rating for chronic sprain of the cervical and thoracic spine, 
that issue is also still in appellate status.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

The veteran and his representative contend, in essence, that 
the veteran's complete back disability (lumbar, thoracic, and 
cervical) is more severe than the current evaluations 
reflect.  

As previously stated, service connection was granted for DDD 
of the lumbar spine, claimed as herniated disc, L4-5, L5-S1, 
formerly rated as chronic lumbar sprain.  The RO indicated 
that the DDD of the lumbar spine was evaluated with the 
former service-connected disability of chronic sprain of the 
lumbar spine because it approximated the same disability 
picture.  A review of the record reveals that the RO rated 
this disability as 20 percent disabling, under Diagnostic 
Code 5293, effective March 28, 1995, and considered new 
criteria in effect for DDD September 23, 2002.   The veteran 
was notified of the new criteria, but was never given the old 
criteria for DDD for an increase.  As there has been a change 
in an applicable statute or regulation after the claim was 
filed but before a final decision has been rendered, VA must 
evaluate with consideration of both the former and the 
revised regulations for rating such disorders in accordance 
with VAOPGCPREC 7-2003, and provide the veteran a 
supplemental statement of the case (SSOC) in an effort to 
thoroughly inform the veteran of the criteria used during all 
stages of the claims period.  

In addition, the criteria for evaluating spine disabilities 
changed again, effective from September 2003.  The veteran 
should be notified of this change and consideration given to 
the change as well.  (This likewise applies to the claims 
concerning the veteran's thoracic and cervical spine 
disabilities.)  

Moreover, when the RO separately evaluated the veteran's 
lumbar spine disability, the veteran's chronic cervical and 
thoracic spine strain disabilities remained combined.  
However, these two chronic strains represent different areas 
of the spine and should be rated separately.  

Additionally, the previous VA examination report of 
December 2002, does not contain a discussion of the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) that when 
a veteran alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  Under 
VCAA, VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.  Therefore, prior to final adjudication of the 
claim, the veteran should undergo a VA examination which 
addresses pain on use, and discusses the criteria set forth 
in DeLuca for both the veteran's cervical and thoracic 
spines. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain all VA treatment records 
related to the veteran's lumbar, 
thoracic, and cervical spine disabilities 
from December 2002 to the present, if 
any, and associate them with the claims 
folder.  

2.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the severity of his service-
connected lumbar, thoracic, and cervical 
spine disabilities.  The claims folder 
and a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  The examiner should indicate 
normal range of motion for the lumbar, 
cervical, and thoracic spines.  

For each segment of the spine (cervical, 
thoracic, lumbar) with independent 
motion, the examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss 
separately for the lumbar, thoracic, and 
cervical spines due to pain on use during 
flare-ups.  The examiner should 
specifically address whether the veteran 
has, as it relates to the veteran's 
lumbar spine, persistent symptoms 
compatible with sciatic neuropathy with 
pain and demonstrable muscle spasm, 
absent ankle jerk, other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  He should indicate whether the 
veteran has incapacitating episodes 
during the past 12 months of at least two 
weeks, four weeks, or six weeks, if any.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied, 
including notifying the veteran what 
evidence he needs to submit and what 
evidence will be obtained by VA.  See 
also 38 C.F.R. § 3.159 in its entirety. 

4.  Readjudicate the veteran's claims on 
appeal under all applicable criteria as 
became effective throughout the appeal 
period, consistent with VAOPGCPREC 7-
2003.  

5.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case - which should include all rating 
criteria applicable to diseases and 
injuries of the spine that have been in 
effect during the appeal period and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




